In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                No. 02-17-00403-CV

J.A.S., Appellant                          §    On Appeal from the 322nd District
                                                Court
                                           §

V.                                         §    of Tarrant County (322-582401-15)

                                           §    January 17, 2019
A.R.D., Appellee
                                           §    Opinion by Chief Justice Sudderth


                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s judgment. It is ordered that the judgment of the

trial court is affirmed in part and reversed and remanded in part. We affirm that

portion of the trial court’s decree that names John and Amy as joint managing

conservators and the geographic restriction, and we affirm the unchallenged portions

of the decree, including the granting of the divorce. We reverse the decree as to its

drug testing and stair-up access provisions and its valuation and division of the

community estate, and we vacate the judgment against John for $2,000 of Amy’s
attorney’s fees. We remand this case to the trial court to clarify the drug testing and

stair-up access provisions and for a new trial on the division of the community estate.

      It is further ordered that all parties shall bear their own costs of this appeal for

which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By __/s/ Bonnie Sudderth ___________
                                          Chief Justice Bonnie Sudderth